United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Springhill, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1687
Issued: February 20, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 6, 2012 appellant filed a timely appeal from a March 30, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. § 501.3(e), the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant is entitled to wage-loss compensation for eight hours on
August 15, 2011 and 2.64 hours on September 14, 2011.

1

The record also contains an April 6, 2012 OWCP decision regarding appellant’s schedule award claim. As he
did not expressed disagreement with this decision, the Board will not review it on appeal.
2

5 U.S.C. §8101 et seq.

FACTUAL HISTORY
On September 16, 2009 appellant, then a 54-year-old postal worker, filed an occupational
disease claim alleging that his right shoulder condition was due to factors of his employment.
OWCP accepted the claim for right shoulder impingement syndrome and rotator cuff tear. It
paid appropriate compensation benefits, including an August 11, 2009 right shoulder
arthroscopy.
On October 3, 2011 appellant filed a CA-7 claim for wage-loss compensation for the
period August 15 through September 20, 2011 for physician and physical therapy appointments.
This included 8 hours on August 15, 2011, 5.40 hours on August 30, 2011, 3.05 hours on
September 13, 2011, 2.65 hours on September 14, 2011 and 5.48 hours on September 20, 2011.
In an October 17, 2011 letter, OWCP authorized payment for 4 hours
2011, 3.05 hours on September 13, 2011 and 4.0 hours on September 20, 2011.
further medical evidence was necessary to support compensation for the dates of
September 14, 2011. Appellant was afforded 30 days in which to submit
information.

on August 30,
It advised that
August 15 and
the requested

In a November 5, 2011 letter, appellant stated that he used sick leave on both August 15
and September 14, 2011 as his doctor told him not to report to work. No medical information
relative to any examination or treatment on August 15 and September 14, 2011 was received.
By decision dated November 28, 2011, OWCP denied the claim for wage-loss benefits
for the claimed dates of August 15 and September 14, 2011.
On December 13, 2011 OWCP received appellant’s request for a review of the written
record. Evidence from AmeriMed Diagnostic Services, Inc. reflects that he was seen by
Dr. William Nase, an osteopath, on September 14, 2010, September 13 and 20 and
October 4, 2011. In an August 16, 2011 note, Dr. Nase advised that appellant was unable to
work on August 15, 2011 “due to an existing health condition.” He indicated that appellant
could return to full-duty activity on August 16, 2011.
In a March 30, 2012 decision, OWCP’s hearing representative affirmed the
November 28, 2011 decision. She found that the medical evidence failed to establish appellant
was disabled or received medical care due to the effects of his work injury on the dates claimed.
LEGAL PRECEDENT
For each period of disability claimed, the employee has the burden of establishing that he
was disabled for work as a result of the accepted employment injury.3 Whether a particular
injury causes an employee to become disabled for work and the duration of that disability, are
medical issues that must be proved by a preponderance of probative and reliable medical opinion
evidence.4 The Board will not require OWCP to pay compensation for disability in the absence
3

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also David H. Goss, 32 ECAB 24 (1980).

4

See Edward H. Horton, 41 ECAB 301 (1989).

2

of medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify their disability and
entitlement to compensation.5
Under FECA the term disability means incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury.6 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn
wages.7 An employee who has a physical impairment causally related to his or her federal
employment, but who nonetheless has the capacity to earn the wages he or she was receiving at
the time of injury, has no disability and is not entitled to compensation for loss of wage-earning
capacity. When, however, the medical evidence establishes that the residuals or sequelae of an
employment injury are such that, from a medical standpoint, they prevent the employee from
continuing in his or her employment, he or she is entitled to compensation for any loss of
wages.8
ANALYSIS
OWCP accepted appellant’s claim for right shoulder impingement syndrome and rotator
cuff tear, for which he had surgery in 2009. Appellant filed a claim for wage-loss compensation
for the period August 15 through September 20, 2011 for physician and physical therapy
appointments. OWCP paid wage-loss compensation for certain of the claimed dates but denied
payment for 8 hours on August 15, 2011 and 2.65 hours on September 14, 2011. It is appellant’s
burden of proof to establish employment-related disability for those dates. On October 17, 2011
OWCP advised him of the evidence needed to establish his claim. The Board finds that
appellant did not submit sufficient medical evidence to establish that he was disabled on
August 15, 2011 or September 14, 2011 causally related to his accepted right shoulder
conditions. Appellant did not submit medical evidence from a treating physician explaining how
his disability was related to his accepted employment-related conditions.
Appellant claimed wage-loss compensation for August 15, 2011. The evidence reflects
he received medical care from Dr. Nase on August 16, 2011. In an August 16, 2011 report,
Dr. Nase stated generally that appellant was incapacitated and unable to work on August 15,
2011 “due to an existing health condition.” He did not identify the condition that gave rise to
disability findings or address appellant’s inability to work in relation to his accepted right
shoulder conditions. Without reasoned medical evidence supporting that appellant had

5

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

6

S.M., 58 ECAB 166 (2006); Bobbie F. Cowart, 55 ECAB 746 (2004); Conard Hightower, 54 ECAB 796
(2003); 20 C.F.R. § 10.5(f).
7

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

8

See Merle J. Marceau, 53 ECAB 197 (2001).

3

employment-related disability during the period in question, Dr. Nase has not met his burden of
proof to establish his claim for wage-loss compensation for August 15, 2011.9
Appellant also claimed wage-loss compensation for September 14, 2011. There is no
medical evidence of record which demonstrates appellant received medical care for his accepted
condition on September 14, 2011.10 Appellant failed to establish disability due to his accepted
condition on that date.
Thus, he is not entitled to wage-loss compensation for
September 14, 2011.
Appellant argues on appeal that his doctor’s note support disability from work on
August 15, 2011 and that “the existing health condition” is the accepted conditions in the claim.
As noted, the medical evidence did not sufficiently address the causal relationship of his alleged
disability during August 15, 2011 to his accepted work-related injuries. Therefore, appellant
failed to meet his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.11
CONCLUSION
The Board finds that appellant has not established that he was disabled on August 15,
2011 and September 14, 2011 due to his accepted work-related injuries.

9

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
10

With respect to claimed disability for medical treatment, 5 U.S.C. § 8103 provides for medical expenses, along
with transportation and other expenses incidental to securing medical care for injuries. However, OWCP’s
obligation to pay for medical expenses and other expenses incidental to obtaining medical care, such as loss of
wages, extends only to expenses incurred for treatment of the effects of any employment-related condition. A
claimant has the burden of proof, which includes the submission of supporting rationalized medical evidence.
Carol A. Lyles, 57 ECAB 265 (2005).
11

Appellant submitted additional evidence on appeal. However, the Board may not consider new evidence for
the first time on appeal. See 20 C.F.R. § 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the March 30, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 20, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

